ADVISORY OFFICE ACTION
CONTINUATION SHEET
Examiner acknowledges the remarks filed March 25, 2022 (hereinafter the “March 2022 Remarks”) in response to the Final Office Action mailed January 25, 2022 (hereinafter the “January 2022 Final”).  The March 2022 Remarks have been fully considered but they are not persuasive.   
Examiner does not find that the March 2022 Remark overcome the rejections provided in the January 2022 Final.
1/    Improper Final Office Action 
Applicant’s argument – “Applicant respectfully submits that the present Office Action has been improperly made final.  In Office Action, claims 13, 14, 17, and 18 were rejected under 35 USC § 102(a)(1) as allegedly being anticipated by U.S. Patent App. No. 2009/0108907 (hereinafter “Butler’). This is a new rejection, which is not necessitated by an amendment made by the Applicant. Particularly, Applicant made no substantive amendments to claim 13, and no amendments at all to claims 14, 17, and 18. In light of this new rejection, Applicant respectfully requests the withdrawal of the finality of the Office Action”. (March 2022 Remarks, page 8)

Examiner’s response -  Even though there is new rejection in the January 2022 Final, the action is still made final because Applicant’s amendments provided in the December 20, 2021 (hereinafter “December 2021 Amendment”) necessitated the new grounds of rejection presented in the January 2022 Final.  Applicant argues “Applicant made no substantive amendments to claim 13…” which is not accurate.  In the December 2021 Amendment, under the Status of the claims section, page 9, Applicant indicated “Applicant respectfully requests entry of the above amendments in which claims 1, 4, 6, 8-11, and 13 are amended ..” Claim 13 has been amended to remove limitation “and a logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”.   Without the limitation of “the logic circuit… in the second state” required in claim 13,  claims 13 (and its dependent claims 14, 17, and 18) were rejected under 35 USC § 102(a)(1) as being anticipated by U.S. Patent App. No. 2009/0108907 (hereinafter “Butler’) because these claims no longer have any requirement for the combination of the K output circuits and the logic circuit.  
Moreover, it is noted that, although there is no amendments to claims 14, 17 and 18 as Applicant argues; However, such claims are dependent on claim 13.  Dependent claims 14, 17 and 18 are construed to include all the limitations of the independent claim 13. Thus, Examiner concludes the January 2022 Final for claims 14, 17 and 18 in the same manner as for claim 13.  
For the forgoing reasons, Examiner does not find the Applicant arguments traversing the improper Final rejection persuasive and thus maintain the January 2022 Final herein.


2/  Claim Rejections – 35 U.S.C § 251
Applicant’s argument – “Applicant respectfully submits that the pending claims obviate the rejection of claims 1-7 and 9 under 35 U.S.C. § 251 as allegedly being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.” (March 2022 Remarks, page 8)

Examiner’s response -  Regarding the improper recapture rejections,   Examiner respectfully disagrees.
First, Examiner notes the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.  Specifically, the material narrowing must relate to what was amended or argued by Applicant in the original application (14/969,451) to define the claim over the art.  
Second, as noted in the January 2022 Final, the surrender specifically depend on “and second output circuit(s) individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal”.  Thus, any materially narrowing must be directed to “the second output circuit  individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal”.  As amended in the December 2021 Amendment, no “second output circuit individually include a reset circuit to selectively place the corresponding output circuit in the second mode according to a reset input signal” is recited and thus the surrendered limitation is still completely lacking from claim 1.
Examiner does recognize that claim 1 has been substantially amended for additionally reciting first and second reset circuits, for example:  “the first supply drive circuit including a first reset circuit to place the first supply driver circuit in the second mode responsive to a reset input signal” and “the second supply drive circuit including a second reset circuit to place the second supply drive circuit in the second mode responsive to the reset input signal’. However, both reset circuits are not related to the surrendered limitation “the second output circuit…”.   Rather, both reset circuits belong to the detail of “the first output circuit”.  Thus, the narrowing amendments made to claim 1 still considered do not relate to the alleged recaptured subject matter, thus, not material.  
For the forgoing reasons, Examiner does not find the Applicant arguments traversing the recapture rejection of claim 1 persuasive and thus maintain the rejection herein.  With regard to the dependent claims 2-7 and 9, Applicant makes no further arguments and thus the recapture rejections of the remaining claims are maintained as well.
As a matter of suggestion only and to aid Applicant understanding of the requirements, simply claiming “a second reset circuit ” separately from the detail of the first output circuit would overcome this rejection.  By this way, the second reset circuit will signify “the second output circuit individually include a reset circuit” limitation. Accordingly, amendments to claim 1 will modify the added limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim. Hence, the recapture rule does not bar reissue.

3/   Claim Rejections – 35 U.S.C. § 102 
Applicant’s argument – “Applicant submits claim 13 maintains the subject matter found to be allowable in the Office Action dated August 18, 2021 over Butler. Moreover, claims 14, 17, and 18 continue to contain allowable subject matter at least by virtue of their dependency from claim 13.” (March 2022 Remarks, page 9)
Examiner’s response -  As noted in the Non-final Office action dated August 18, 2021 (hereinafter “NF 2021”): “With respect to claim 13: the prior art of record fails to specifically suggest or disclose the details of “K output circuits, wherein K is an integer greater than 1, each of the K output circuits including:
N supply drive circuits each associated with a corresponding one of the N supply voltage nodes, each of the N supply drive circuits operative in a first mode in response to receiving a corresponding supply drive control signal in a first state and a corresponding data signal in a first state to connect the corresponding supply voltage node to the output node, the individual supply drive circuits operative in a second mode in response to receiving the corresponding supply drive control signal in a second state to disconnect the corresponding supply voltage node from the output node; and
a logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state”.
Nevertheless, the limitation “a logic circuit operative for each of the K output circuits to provide a single one of the supply drive control signals in the first state and to provide the other supply drive control signals in the second state” has been cancelled in claim 13.  The combination of the K output circuits and the logic circuit are no longer required in claim 13.  Dependent claims 14, 17 and 18 are construed to include all the limitations of the independent claim 13.  Therefore, claims 13-14 and 17-18 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler as provided in the January 2022 Final because these claims no longer have any requirement for the combination of the K output circuits and the logic circuit.   


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am — 5:00pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 971-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.


Signed:
/MY TRANG TON/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             


















Conferees:

/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992